        Case 3:20-cv-02731-VC Document 907-1 Filed 12/22/20 Page 1 of 28




                     RENEWED SHORT-FORM BAIL APPLICATION
                               RAJNISH RAJNISH

Rajnish Rajnish submitted an initial request for bail on May 15, 2020. Dkts. 181, 194, 198, 200.
That request was denied without prejudice in Bail Order 12 on May 20, 2020. Dkt. 206. He
submitted a subsequent request for bail on August 26, 2020. Dkts. 619-4 - 619-8, 641-3, 649-5.
That request was denied in Bail Order 48 on September 8, 2020. Dkt. 678. Mr. Rajnish provides
here only information supplemental to his prior filings.

Mr. Rajnish has been detained at Yuba County Jail since December 30, 2019. He has only had a
single misdemeanor conviction in his lifetime—a crime that the Immigration Judge at his merits
hearing deemed not a “particularly serious crime” for purposes of granting him withholding of
removal, based on a thorough review of the facts of his case. She noted in her decision that his
crime, while “offensive” and “bizarre,” was “not a violent offense.” As provided in his
resubmission, Mr. Rajnish was awarded relief from removal under Withholding of Removal by
the Immigration Court on July 30, 2020. Despite the grant of protection from the Judge, he was
not released from custody because the government filed an appeal and would not stipulate to
release on bond. Thus, Mr. Rajnish would be free and with a lawful right to live and work in the
United States but for this appeal. Meanwhile, Mr. Rajnish presents a low risk of recidivism and
his detention is causing deleterious mental health effects. 1

Mr. Rajnish respectfully resubmits his application in light of changed circumstances.
        First, Federal District Court Judge William Orrick granted Mr. Rajnish’s habeas petition,
ordering the Government to provide Mr. Rajnish a new bond hearing within 21 days where ICE
has the burden to prove that he is a danger or flight risk, or to release him. Rajnish v. Jennings,
No. 20-cv-07819, Dkt. No. 10 (N.D. Cal. Dec. 22, 2020) (hereinafter “Habeas Dec’n”).
        Second, in light of the escalating COVID-19 outbreak at Yuba County Jail (30% of those
in custody have tested positive as of Dec. 21), Mr. Rajnish has a heightened risk of infection in
the interim. Particularly in light of the egregious mismanagement of the Yuba County Jail
Facility by Yuba County Jail and the Yuba County Sheriffs’ Department, see Dkts. 894, 894-1,
894-2, 894-3, Mr. Rajnish has a grave risk of infection with a deadly disease while awaiting his
court-ordered bond hearing.
        Finally, Mr. Rajnish also presents a more robust release plan which includes medical
support and a commitment and plan to test and quarantine safely.

7. Dorm Unit:
Mr. Rajnish has been transferred between various housing units at Yuba, including in the Old
Jail and in the highly risky so-called “tanks.” See, e.g., Dkt. 619-4. In the Federal Defendants’
most recent report on Friday, Mr. Rajnish was in Pod P, in the Old Jail, but he has apparently
since been moved. The repeated movement within the facility—in light of the pandemic and
particularly in light of the outbreak—is one of many examples of the failure by Federal


1In a prior bond hearing, a psychologist testified that Mr. Rajnish was “‘medically compliant,’
and posed a low risk of recidivism,” and provided in a declaration that Mr. Rajnish “has
presented evidence that this prolonged detention has resulted in a degradation of his mental
health.” Rajnish v. Jennings, No. 20-cv-07819, Dkt. No. 10, 4-5 (N.D. Cal. Dec. 22, 2020).
                                                 1
        Case 3:20-cv-02731-VC Document 907-1 Filed 12/22/20 Page 2 of 28




Defendants and the Yuba County Sheriffs’ Department to take necessary actions to protect the
health and safety of Mr. Rajnish and other class members.

17. Proposed Custodian
Mr. Rajnish plans to reside in Merced County, CA, with a family friend, Mukesh Kumar, with
assistance from local nonprofit NorCal Resist.

After his release, Mr. Rajnish will quarantine with the assistance of the local organization
NorCal Resist. This organization can provide Mr. Rajnish with short-term housing pursuant to
the terms of his probation in the form of an extended stay at a motel with kitchenette. Mr.
Rajnish’s attorney is able to coordinate with NorCal Resist volunteers to pick him up from Yuba
County Jail if he is released, have him tested for COVID-19, and have him quarantine at the
motel until the results are released and he is medically cleared to leave. They will provide him
food and all other items that he needs so that he will not need to leave the motel to get food for
the period of his quarantine. The agency will also secure a health check and follow-up medical
care with Dr. Ian Kim, a primary care physician.

After his quarantine, Mr. Kumar will provide long-term housing for Mr. Rajnish at his home in
Merced, at                   , Merced, CA 95341. Mr. Kumar speaks English, and can be
reached at             .

Mr. Rajnish’s attorney is working with NorCal Resist and Mr. Rajnish’s family friend, Mr.
Kumar, to procure Mr. Rajnish a cellphone, coordinate his check-in with the Sacramento County
Probation Office within 48 hours of his release, take meals to him during the quarantine and get
him enrolled in Medi-Cal and under a doctor’s care so Mr. Rajnish can continue taking his
medication. Mr. Rajnish qualifies for Medi-Cal. Mr. Kumar will assist Mr. Rajnish in reporting
to probation and obtaining access to medical care.

Dr. Howard, a licensed clinical psychologist, who has evaluated Mr. Rajnish, will continue
assisting him in finding referrals for mental health. She has located Merced County Behavioral
Health and Recovery Services as an ideal option for Rajnish. Both inpatient and outpatient sites
have staff that speak several Southeast Asian languages including Hindi and Punjabi. They
accept Medi-Cal and have doctors that are available to take on new patients. In the habeas
decision ordering a new bond hearing or Mr. Rajnish’s release, Judge Orrick highlighted the
“realistic, psychologist approved plan if he were let out on bond that would, the psychologist
states, help lower his risk of recidivism.” Habeas Dec’n at 15.

Mr. Rajnish is committed to getting counseling through the assistance of Dr. Howard and is
committed to ensuring that he complies with all obligations of this Court and federal immigration
authorities.

20. Other information relevant to bail determination:
In a habeas decision ordering a new bond hearing, with a shift in the burden to the Government,
or release, Federal District Court Judge William Orrick provided:




                                                2
        Case 3:20-cv-02731-VC Document 907-1 Filed 12/22/20 Page 3 of 28




         “The [Immigration Judge]’s unconstitutional burden-shifting plausibly prejudiced
Rajnish because he plausibly would have been granted a bond if the burden had been on the
government. Rajnish, at that point, had already filed for asylum, indicating intent to lawfully
remain in the United States. He came here in the first place (as the IJ eventually found) after
facing political persecution and believed he was likely to face political persecution upon
returning. Even now, the only substantive evidence the respondents rely on to show he is a risk is
the misdemeanor. Rajnish’s behavior was criminally blameworthy, but that does not create an
automatic risk of flight or future threat to the community. The crime’s connection to a flight risk
is particularly weak as Rajnish had already served his criminal sentence.” Habeas Dec’n at 13.

While Mr. Rajnish awaits a new bond hearing, he is at extraordinary risk of contracting a
dangerous and deadly disease at Yuba County Jail. There has been an exponential increase of
COVID cases in the past two weeks at Yuba in light of the mismanagement of the pandemic by
Federal Defendants for months, and especially since the first COVID infections among the
general population. Federal Defendants failed to develop a plan for the segregation and treatment
of COVID-positive and symptomatic people, despite express and unambiguous CDC guidance
requiring concrete planning. This led to confirmed COVID-positive individuals knowingly being
left in mixed housing units. Federal Defendants also failed to be minimally informed about the
risks posed to Mr. Rajnish and others because of custodial decisions at the Facility. They further
failed to promptly implement facility-wide or staff testing; administer systematic rapid testing to
symptomatic people and close contacts; and implement proper quarantine protocols. See Dkts.
894, 894-1, 894-2, 894-3, and Transcript of Dec. 21, 2020 Case Management Conference. The
result has been extraordinary risks for Mr. Rajnish and other class members.

21. Attached are (check all that are applicable, but this is not a substitute for answering the
above questions):

   •   Declaration of Kishwer Vikaas, attorney for Mr. Rajnish
   •   Letter from Autumn Gonzalez, Co-Founder of NorCal Resist
   •   Declaration of Mukesh Kumar, Proposed Sponsor
   •   District Court decision ordering new bond hearing with burden shifted or release

These supplement additional materials provided to this Court.

All information in this application is accurate based on information and relief. This application
was prepared using information probed by Mr. Rajnish’s attorney, Kishwer Vikaas. Class
counsel reviewed the information herein as well as the prior related filings.

Respectfully submitted,

/s/ Emi MacLean
Emi MacLean




                                                 3
Case 3:20-cv-02731-VC Document 907-1 Filed 12/22/20 Page 4 of 28
Case 3:20-cv-02731-VC Document 907-1 Filed 12/22/20 Page 5 of 28
Case 3:20-cv-02731-VC Document 907-1 Filed 12/22/20 Page 6 of 28
Case 3:20-cv-02731-VC Document 907-1 Filed 12/22/20 Page 7 of 28
Case 3:20-cv-02731-VC Document 907-1 Filed 12/22/20 Page 8 of 28
Case 3:20-cv-02731-VC Document 907-1 Filed 12/22/20 Page 9 of 28
Case 3:20-cv-02731-VC Document 907-1 Filed 12/22/20 Page 10 of 28
                                        Case
                                         Case3:20-cv-02731-VC
                                              3:20-cv-07819-WHO
                                                              Document
                                                                 Document
                                                                       907-1
                                                                          15 Filed 12/22/20 Page 11
                                                                                                 1 ofof18
                                                                                                        28




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RAJNISH RAJNISH,                                   Case No. 3:20-cv-07819-WHO
                                                        Plaintiff,
                                   8
                                                                                            ORDER GRANTING WRIT OF
                                                 v.                                         HABEAS CORPUS
                                   9

                                  10     DAVID W. JENNINGS, et al.,                         Re: Dkt. No. 10
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13                                           INTRODUCTION

                                  14          In the United States, the government cannot generally hold people for prolonged,

                                  15   incarceration-like detention merely because they are the subject of a civil or criminal proceeding.

                                  16   Instead, the government is usually required to prove that, if someone were released from

                                  17   detention, he or she would be a flight risk or a danger to themselves or others. And its burden is

                                  18   high--clear and convincing evidence, not just a preponderance. Those rules are rooted in core

                                  19   constitutional principles. Yet for immigration proceedings, the executive branch has written a

                                  20   different set of rules. Under those rules, the burden is placed on the noncitizen to prove that he is

                                  21   not a flight risk or danger to the community.

                                  22          That was the burden placed on habeas petitioner Rajnish Rajnish, who is currently detained

                                  23   in the Yuba County Jail by immigration authorities. Rajnish, who is from India, entered the

                                  24   country while he was a minor. After he appeared in removal proceedings, an immigration judge

                                  25   (“IJ”) granted him withholding of removal based on a finding that he had been persecuted for

                                  26   political reasons in India and likely would be again if he were returned. Under that decision,

                                  27   Rajnish may remain in the United States. But because the government appealed the decision,

                                  28   Rajnish remains detained.
                                           Case
                                            Case3:20-cv-02731-VC
                                                 3:20-cv-07819-WHO
                                                                 Document
                                                                    Document
                                                                          907-1
                                                                             15 Filed 12/22/20 Page 12
                                                                                                    2 ofof18
                                                                                                           28




                                   1           Before Rajnish was granted withholding of removal, he appeared at a hearing in which the

                                   2   burden was placed on him to show why he should be released on bond. An IJ then found that he

                                   3   had not met that burden. That was in April 2020; in the nine months since, Rajnish has remained

                                   4   in custody and shown signs of mental illness. Even after the IJ’s withholding-of-removal

                                   5   determination, the government has not provided him a second hearing to reevaluate whether he

                                   6   would be a flight risk or danger.

                                   7           This habeas petition seeks narrow relief, a new hearing to determine whether Rajnish may

                                   8   be released on bond while his case proceeds. The petition is GRANTED. Rajnish’s bond hearing

                                   9   violated the constitutional guarantee of due process because the IJ unconstitutionally placed the

                                  10   burden on Rajnish to prove he was not a flight risk or danger to the community. That burden

                                  11   belongs with the government, which must prove that a noncitizen is a flight risk or danger to the

                                  12   community by clear and convincing evidence to continue detaining him. This aside, procedural
Northern District of California
 United States District Court




                                  13   due process required the government to afford Rajnish at least one further hearing in the

                                  14   subsequent nine months he was detained to reexamine the decision.

                                  15           Accordingly, as explained more fully below, the respondents1 are ORDERED to provide

                                  16   Rajnish with a bond hearing or, if they do not do so within 21 days, to release him. This new bond

                                  17   determination must comply with the Constitution. The burden must be on the government to

                                  18   prove by clear and convincing evidence that Rajnish should be detained while his case proceeds.

                                  19                                            BACKGROUND

                                  20           On the record before me, there are no material facts in dispute. The facts are drawn from

                                  21   several IJs’ decisions and declarations in the record.

                                  22           Rajnish is a citizen and native of India. See Oral Decision and Order of the Immigration

                                  23   Judge (“IJ Order”) [Dkt. No. 10-8] 1. At age 16, he left India and entered the United States in

                                  24   January 2017 without inspection. Id. 2; Declaration of Kishwer Vikaas (“Vikaas Decl.”) [Dkt. No.

                                  25

                                  26   1
                                        The respondents are David W. Jennings, Acting Field Office Director of the San Francisco Field
                                  27   Office of Immigration and Customs Enforcement’s (“ICE”) Enforcement and Removal
                                       Operations; Tony H. Pham, Senior Official Performing the Duties of the Director of ICE; William
                                  28   Barr, Attorney General of the United States; and Chad Wolf, Acting Secretary of the U.S.
                                       Department of Homeland Security.
                                                                                        2
                                           Case
                                            Case3:20-cv-02731-VC
                                                 3:20-cv-07819-WHO
                                                                 Document
                                                                    Document
                                                                          907-1
                                                                             15 Filed 12/22/20 Page 13
                                                                                                    3 ofof18
                                                                                                           28




                                   1   10-3] ¶ 4. He was apprehended by immigration authorities and determined to be an

                                   2   “unaccompanied alien child” under 6 U.S.C. § 279(g)(2). Vikaas Decl. ¶ 4. Among other things,

                                   3   that designation reflected that Rajnish had no parent or guardian in the United States. Rajnish was

                                   4   eventually released to a “distant relative” in California. Id. In March 2018, Rajnish, then 17, filed

                                   5   an application for asylum and withholding of removal with the assistance of counsel. Id. ¶ 5. But

                                   6   in May 2018, he appeared in removal proceedings in San Francisco after receiving a Notice to

                                   7   Appear. Id. ¶ 6. At the first hearing, the IJ granted an unopposed continuance so that Rajnish

                                   8   could show that his application had been filed with the United States Citizenship and Immigration

                                   9   Services (“USCIS”) Asylum Office, which would have initial jurisdiction over it. Id. The hearing

                                  10   was continued again, to February 2020, so that USCIS could adjudicate the application. Id.

                                  11           In August 2019, Rajnish, then 18 years old, forcibly kissed a ten-year old girl in a store for

                                  12   two to three seconds and showed her pornography on his phone. Id. ¶ 7; Declaration of
Northern District of California
 United States District Court




                                  13   Deportation Officer Edward Winans [Dkt. No. 13-1] ¶ 10. He pled guilty to misdemeanor

                                  14   annoying or molesting a child under California Penal Code § 647.6(a). Vikaas Decl. ¶ 7. He was

                                  15   sentenced to 240 days in jail and three years of probation. Id. After serving four months in jail (in

                                  16   part due to good time credits), he was released on December 30, 2019. Id. ¶ 8. According to the

                                  17   petition, Rajnish was “immediately” apprehended by Immigration and Customs Enforcement

                                  18   (“ICE”). Id. Since then, he has been in ICE custody in the Yuba County Jail. Id.

                                  19           In January 2020, Rajnish appeared again in immigration court. Id. ¶ 9. His counsel

                                  20   withdrew from representing him, so the hearing was continued until February. Id. In February, it

                                  21   was again continued because he was identified as a potential class member in Franco-Gonzalez v.

                                  22   Holder, a class action that requires the government to provide counsel for certain noncitizens with

                                  23   mental disabilities. Id. ¶ 11. In March, the IJ conducted a competency inquiry, ordered Rajnish

                                  24   evaluated by a psychologist, and continued the hearing. Id. ¶ 13.

                                  25           In April 2020, now with counsel, Rajnish appeared for the bond hearing.2 Id. ¶ 14. The IJ

                                  26
                                  27   2
                                         These hearings are sometimes referred to as “redetermination hearings” even if they are the first
                                  28   bond hearing before the IJ because an immigration officer may make a preliminary decision
                                       regarding bond.
                                                                                        3
                                        Case
                                         Case3:20-cv-02731-VC
                                              3:20-cv-07819-WHO
                                                              Document
                                                                 Document
                                                                       907-1
                                                                          15 Filed 12/22/20 Page 14
                                                                                                 4 ofof18
                                                                                                        28




                                   1   found that Rajnish had the burden of proof to establish he was eligible to be released on bond. Id.

                                   2   At the hearing, a psychologist testified that Rajnish likely experienced a schizophrenia spectrum

                                   3   disorder, was “medically compliant,” and posed a low risk of recidivism. Id. The IJ ultimately

                                   4   denied the request for a bond, finding Rajnish was a flight risk and danger to the community. Id.;

                                   5   Dkt. No. 10-5.

                                   6          At the end of April, the IJ finished the competency inquiry and found Rajnish competent to

                                   7   proceed on his asylum application without an attorney, though his bond counsel agreed to

                                   8   represent him in the removal proceeding. Vikaas Decl. ¶ 15. A hearing was scheduled for May.

                                   9   Id. The hearing was again continued roughly two weeks at Rajnish’s request so that USCIS could

                                  10   adjudicate his application. Id. ¶ 16. It scheduled asylum interviews for June. Id. ¶ 17.

                                  11   Consequently, the hearing was continued until the end of June so that the asylum interviews could

                                  12   be completed. Id. ¶ 18. Due to the COVID-19 pandemic, USCIS was unable to schedule the
Northern District of California
 United States District Court




                                  13   interviews and said it could not provide a firm date within the following three months. Id. ¶ 19.

                                  14   Accordingly, Rajnish decided—in his words, he was “forced”—to forego USCIS adjudication

                                  15   because it would require further detention of an indefinite duration. See Amended Petition for

                                  16   Writ of Habeas Corpus (“Pet.”) [Dkt. No. 10] ¶ 41; Vikaas Decl. ¶ 20.

                                  17          On July 23 and 30, 2020, another IJ heard the claims for asylum and withholding of

                                  18   removal. Vikaas Decl. ¶ 21. That IJ denied Rajnish asylum but found he was entitled to

                                  19   withholding of removal because he established that there was past persecution and that he would,

                                  20   more likely than not, be persecuted in the future. Id. ¶ 21; see IJ Order 5–6. The IJ found Rajnish

                                  21   credible. IJ Order 4. He presented testimony that he had been persecuted by a rival political party

                                  22   for his political affiliation; he testified he was beaten and that he and his family were threatened.

                                  23   Id. 2–3. Rajnish also presented evidence that rival party members still searched for him and

                                  24   presented a threat to his family. Id. He said that the police were unwilling to help. Id. Expert

                                  25   reports also attested to the party’s use of these types of tactics. Id. Additionally, the IJ found that

                                  26   Rajnish’s misdemeanor was not a “particularly serious crime” that would bar withholding of

                                  27   removal. Id. 4; see Delgado v. Holder, 648 F.3d 1095, 1101–02 (9th Cir. 2011) (discussing the

                                  28   particularly serious crime bar).
                                                                                          4
                                        Case
                                         Case3:20-cv-02731-VC
                                              3:20-cv-07819-WHO
                                                              Document
                                                                 Document
                                                                       907-1
                                                                          15 Filed 12/22/20 Page 15
                                                                                                 5 ofof18
                                                                                                        28




                                   1          The government appealed to the Board of Immigration Appeals (“BIA”) on August 25,

                                   2   2020. Vikaas Decl. ¶ 22. The next day, Rajnish filed an appeal of the IJ’s denial of his asylum

                                   3   claim. Id. That appeal is still pending. Id. In late September 2020, Rajnish filed a motion for a

                                   4   new bond redetermination hearing, as federal regulations permit him to do. Id. ¶ 23; see 8 C.F.R.

                                   5   § 1003.19(e). An IJ found, however, that there were no materially changed circumstances and

                                   6   declined to hold a new hearing. Id.; Dkt. No. 10-10. Rajnish appealed that denial in late October

                                   7   2020. Vikaas Decl. ¶ 24. Rajnish also sought release through Zepeda Rivas v. Jennings, a class

                                   8   action involving noncitizens at Yuba County Jail being adequately protected from COVID-19.

                                   9   The Hon. Vince Chhabria denied two bail applications from him. See Zepeda Rivas v. Jennings,

                                  10   No. 3:20-cv-02731-VC, Dkt. Nos. 206, 678.

                                  11          Rajnish has presented evidence that this prolonged detention has resulted in a degradation

                                  12   of his mental health. As noted, a clinical psychologist who examined Rajnish found it was likely
Northern District of California
 United States District Court




                                  13   he has a schizophrenia spectrum disorder. That psychologist also found that “Mr. Rajnish will

                                  14   decompensate psychologically if he continues to be detained at Yuba County Jail.” Howard Decl.

                                  15   ¶ 4. That psychologist explained that there is a “direct connection” between the emergence of

                                  16   “psychosis” and “stress and isolation.” Id. But, according to her, schizophrenia spectrum

                                  17   disorders are treatable, especially if there is “early intervention.” Id. ¶ 5. Rajnish is at the age in

                                  18   which these disorders often begin manifesting; the psychologist therefore opined that now is the

                                  19   time when intervention would be effective, but that detention might cause Rajnish to “miss the

                                  20   window of opportunity” to effectively treat this mental illness. Id. The psychologist also

                                  21   explained that she “ha[s] a large professional network and ha[s] had success with connecting

                                  22   immigrants with referrals for mental health care. I have provided similar referrals to other

                                  23   individuals who were released from ICE custody and if Mr. Rajnish were released, I can

                                  24   coordinate with his counsel to help him find referrals in Merced County for counseling and mental

                                  25   health care.” Id. ¶ 6. And the psychologist concluded that, employing a standard psychological

                                  26   evaluation tool, Rajnish is a “low risk” for recidivism, so long as he is “at baseline.” Id. ¶ 7. His

                                  27   risk would decrease further if he had “proper care and support outside of detention.” Id.

                                  28          Rajnish filed his original petition on November 5, 2020, and the case was assigned to a
                                                                                           5
                                        Case
                                         Case3:20-cv-02731-VC
                                              3:20-cv-07819-WHO
                                                              Document
                                                                 Document
                                                                       907-1
                                                                          15 Filed 12/22/20 Page 16
                                                                                                 6 ofof18
                                                                                                        28




                                   1   magistrate judge. Dkt. No. 1. On November 10, the case was reassigned to me and the parties

                                   2   agreed to a stipulated briefing schedule. Dkt. Nos. 8, 9, 11. Pursuant to that briefing schedule,

                                   3   Rajnish filed an amended petition on November 12, the respondents filed their return on

                                   4   December 1, and Rajnish filed his traverse December 8.

                                   5                                              DISCUSSION

                                   6           Under 28 U.S.C. § 2241, federal district courts may issue writs of habeas corpus for one

                                   7   “in custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. §

                                   8   2241(c)(3).

                                   9           Rajnish has been detained under 8 U.S.C. § 1226(a). As a general matter, that statute

                                  10   permits the Attorney General to issue a warrant under which the noncitizen is “arrested and

                                  11   detained pending a decision on whether the alien is to be removed from the United States.” In

                                  12   contrast, 8 U.S.C. § 1226(c)—which Rajnish is not detained under—permits the Attorney General
Northern District of California
 United States District Court




                                  13   to take into custody noncitizens who commit certain crimes that render them inadmissible or

                                  14   deportable. Under Section 1226(a) but not Section 1226(c), the Attorney General may release the

                                  15   noncitizen on bond or conditional parole. See Jennings v. Rodriguez, 138 S. Ct. 830, 837 (2018)

                                  16   (setting out the Section 1226 framework). The parties do not dispute that Rajnish is, accordingly,

                                  17   statutorily eligible to be let out on bond instead of detained in jail while his proceeding is pending.

                                  18   I.      BURDEN OF PROOF IN BOND DETERMINATIONS

                                  19        Rajnish seeks habeas relief on two grounds. The first is that, at April 2020 bond hearing—his

                                  20   only bond hearing before an IJ—the IJ unconstitutionally placed the burden of proof on him to

                                  21   demonstrate he was not a flight risk or danger to the community. Pet. 12–13. As a result, he

                                  22   contends that the bond determination was unconstitutional and he is entitled to a new one at which

                                  23   the burden is placed on the government to prove that he is a flight risk or danger to the

                                  24   community.

                                  25        A. The Proper Burden

                                  26           “Freedom from imprisonment—from government custody, detention, or other forms of

                                  27   physical restraint—lies at the heart of the liberty that [the Fifth Amendment’s Due Process] Clause

                                  28   protects.” Zadvydas v. Davis, 533 U.S. 678, 690 (2001). In many areas of law in which the
                                                                                          6
                                        Case
                                         Case3:20-cv-02731-VC
                                              3:20-cv-07819-WHO
                                                              Document
                                                                 Document
                                                                       907-1
                                                                          15 Filed 12/22/20 Page 17
                                                                                                 7 ofof18
                                                                                                        28




                                   1   government seeks to detain people for a prolonged period—for instance, pretrial detention for

                                   2   criminal defendants or civil commitment for those whose mental illness makes them a threat to

                                   3   themselves or others—the government bears the burden of proving that the person should be

                                   4   detained. See, e.g., United States v. Salerno, 481 U.S. 739, 751 (1987) (pretrial detention);

                                   5   Addington v. Texas, 441 U.S. 418, 425–27 (1979) (civil commitment). Which party bears the

                                   6   burden of proof is no empty legalism: it “serves to allocate the risk of error between the litigants

                                   7   and to indicate the relative importance attached to the ultimate decision.” Addington, 441 U.S. at

                                   8   423. That is no small thing given that “the function of legal process is to minimize the risk of

                                   9   erroneous decisions.” Id. at 425.

                                  10          “[C]ivil commitment for any purpose constitutes a significant deprivation of liberty that

                                  11   requires due process protection.” Addington, 441 U.S. at 425. As a result, “[t]he Supreme Court

                                  12   has repeatedly reaffirmed the principle that due process places a heightened burden of proof on the
Northern District of California
 United States District Court




                                  13   State in civil proceedings in which the individual interests at stake are both particularly important

                                  14   and more substantial than mere loss of money.” Singh v. Holder, 638 F.3d 1196, 1204 (9th Cir.

                                  15   2011) (internal quotation marks and alteration omitted). In such circumstances, the government is

                                  16   required to show that detention is warranted by the heightened clear-and-convincing-evidence

                                  17   standard. Id.

                                  18          It is also settled that the Due Process Clause applies to noncitizens in removal proceedings.

                                  19   See, e.g., Zadvydas, 533 U.S. at 690; Reno v. Flores, 507 U.S. 292, 306 (1993). Despite this and

                                  20   the law discussed above, the executive branch has placed the burden of proof on noncitizens in

                                  21   removal proceedings to show they are entitled to a bond, rather than detention. See 8 C.F.R. §

                                  22   236.1(c)(8) (governing determination by an immigration officer); In Re Adeniji, 22 I. & N. Dec.

                                  23   1102, 1113 (BIA 1999) (“[T]he respondent must demonstrate that his release would not pose a

                                  24   danger to property or persons, and that he is likely to appear for any future proceeding.”) (internal

                                  25   quotation marks and alteration omitted).

                                  26          Placing this burden on the noncitizen violates the Constitution. In Singh, the Ninth Circuit

                                  27   addressed almost precisely the situation here. It held that the government must bear the burden to

                                  28   show (by clear and convincing evidence) that the noncitizen detained under Section 1226(a) is a
                                                                                         7
                                        Case
                                         Case3:20-cv-02731-VC
                                              3:20-cv-07819-WHO
                                                              Document
                                                                 Document
                                                                       907-1
                                                                          15 Filed 12/22/20 Page 18
                                                                                                 8 ofof18
                                                                                                        28




                                   1   flight risk or danger to the community during a bond hearing. 638 F.3d at 1203. The Ninth

                                   2   Circuit looked to the consistent line of Supreme Court cases holding that due process requires the

                                   3   government to bear the burden to justify detention when important liberty interests are at stake.

                                   4   Id. at 1203–04. The court, relying on the Supreme Court’s teachings, explained that “it is

                                   5   improper to ask the individual to share equally with society the risk of error when the possible

                                   6   injury to the individual—deprivation of liberty—is so significant, a clear and convincing evidence

                                   7   standard of proof provides the appropriate level of procedural protection.” Id. (internal quotation

                                   8   marks omitted). Notably, the court rejected the government’s argument that “detaining people like

                                   9   Singh is distinguishable from other sorts of civil commitment because removal is its ultimate

                                  10   goal.” Id. at 1204. It held that this degree of detention “for any purpose” is a deprivation of

                                  11   liberty. Id. (quoting Addington, 441 U.S. at 427) (emphasis in Singh).

                                  12          A number of other courts facing this question have agreed that the Due Process Clause
Northern District of California
 United States District Court




                                  13   requires the government to meet this burden with clear and convincing evidence. The Second

                                  14   Circuit has held, for example, that the burden in a Section 1226(a) bond hearing should be on the

                                  15   government by clear and convincing evidence. Velasco Lopez v. Decker, 978 F.3d 842, 855–56

                                  16   (2d Cir. 2020). One court surveyed these cases and described this view as the “consensus view

                                  17   among District Courts.” Ixchop Perez v. McAleenan, 435 F. Supp. 3d 1055, 1062 (N.D. Cal.

                                  18   2020) (collecting cases); see also, e.g., Darko v. Sessions, 342 F. Supp. 3d 429 (S.D.N.Y. 2018)

                                  19   (“Joining with a growing body of persuasive authority, the Court concludes that the Due Process

                                  20   Clause required that the Government bear the burden of proving that Ms. Darko’s detention was

                                  21   justified, and that it was required to meet its burden by clear and convincing evidence.”); Brito v.

                                  22   Barr, 415 F. Supp. 3d 258, 266 (D. Mass. 2019) (“[T]he Court holds that the Due Process Clause

                                  23   requires the Government bear the burden of proof in § 1226(a) bond hearings.”); Singh v. Barr,

                                  24   400 F. Supp. 3d 1005, 1018 (S.D. Cal. 2019) (“The Court agrees with the reasoning of its sister

                                  25   courts and concludes that the Fifth Amendment’s Due Process Clause requires the Government to

                                  26   bear the burden of proving, by clear and convincing evidence, that continued detention is justified

                                  27   at a § 1226(a) bond redetermination hearing.”). There are many more district court cases cited in

                                  28   these decisions and Rajnish’s brief, but there is no need to gild the lily.
                                                                                          8
                                        Case
                                         Case3:20-cv-02731-VC
                                              3:20-cv-07819-WHO
                                                              Document
                                                                 Document
                                                                       907-1
                                                                          15 Filed 12/22/20 Page 19
                                                                                                 9 ofof18
                                                                                                        28




                                   1          Even if general due process principles did not support Rajnish’s position, which they do,

                                   2   Singh directly leads to the conclusion that, at bond hearings for noncitizens in removal

                                   3   proceedings, the government must bear the burden of proof by clear and convincing evidence.

                                   4   The respondents resist this straightforward application of Singh. Their primary response is that

                                   5   Singh involved “Casas bond hearings,” while this case does not. A Casas hearing arises from the

                                   6   Ninth Circuit’s decision in Casas-Castrillon v. Department of Homeland Security, 535 F.3d 942

                                   7   (9th Cir. 2008). As the court characterized it in Singh, Casas “held that aliens facing prolonged

                                   8   detention while their petitions for review of their removal orders are pending are entitled to a bond

                                   9   hearing before a neutral immigration judge.” Singh, 638 F.3d at 1200. Rajnish’s bond hearing

                                  10   was not a Casas hearing, the respondents point out. Respondents’ Return to Petition for Writ of

                                  11   Habeas Corpus (“Ret.”) 7–8. And Casas, the respondents say, was about noncitizens subject to

                                  12   prolonged detention who otherwise would not receive a bond hearing while their petitions for
Northern District of California
 United States District Court




                                  13   review were pending. Id. Rajnish, in contrast, did receive a bond under the executive branch’s

                                  14   procedures and, on respondents’ account, is not subject to prolonged detention. Id. 8–9.

                                  15          The respondents’ attempt at fashioning a meaningful distinction between Singh and this

                                  16   case does not persuade. See, e.g., Ixchop, 435 F. Supp. 3d at 1061 (“The Government’s attempt to

                                  17   cabin Singh to only apply to Casas hearings is not availing.”). To start, the liberty interest in a

                                  18   Casas hearing and the bond hearing here are the same: the noncitizen will be detained—often, as

                                  19   here, in incarceration-like conditions—pending resolution of proceedings. The respondents

                                  20   counter that a noncitizen owed a Casas hearing might be detained for longer than Rajnish has

                                  21   been—in Casas, the noncitizen had been detained for seven years. But any length of detention

                                  22   implicates the same liberty fundamental rights. While the consequences of a longer detention

                                  23   might be more severe than a shorter one, the government offers no principled reason why the

                                  24   government should not have to meet the same bar when taking away the same liberty.

                                  25          More fundamentally, the government misunderstands Singh’s rationale. While Singh

                                  26   addressed Casas hearings on its facts, there is nothing in its reasoning about burdens of proof that

                                  27   supports restricting its holding to that class of bond hearings. To the contrary, that reasoning

                                  28   applies with equal force to an initial hearing as to a Casas hearing as to a subsequent non-Casas
                                                                                          9
                                           Case
                                           Case 3:20-cv-02731-VC
                                                3:20-cv-07819-WHODocument
                                                                   Document
                                                                          907-1
                                                                            15 Filed
                                                                                Filed 12/22/20
                                                                                      12/22/20 Page
                                                                                               Page 10
                                                                                                    20 of
                                                                                                       of 18
                                                                                                          28




                                   1   hearing. Singh was based on, among other things, the principle that “due process requires

                                   2   adequate procedural protections to ensure that the government’s asserted justification for physical

                                   3   confinement outweighs the individual’s constitutionally protected interest in avoiding physical

                                   4   restraint.” Singh, 638 F.3d at 1203 (quoting Casas, F.3d at 950 and Zadvydas, 533 U.S. at 690)

                                   5   (internal quotation marks omitted). Rajnish’s interest is no less implicated than a noncitizen at a

                                   6   Casas hearing. The respondents’ position, moreover, would create the exceedingly odd

                                   7   constitutional rule that noncitizens have the burden of proof at an initial hearing to determine

                                   8   whether they should be detained in the first place but that, if there is no such hearing, the burden at

                                   9   some point shifts to the government during confinement. The respondents identify no principled

                                  10   reason why it should be easier to confine people in the first place than to continue their

                                  11   confinement.

                                  12           The respondents next suggest that Singh (and Casas) did not survive the Supreme Court’s
Northern District of California
 United States District Court




                                  13   decision in Jennings v. Rodriguez, 138 S. Ct. 830 (2018). Ret. 9–10. In that case, the Ninth

                                  14   Circuit held that Section 1226 (not the Due Process Clause) required bond hearings every six

                                  15   months. Rodriguez v. Robbins, 804 F.3d 1060, 1065–87 (9th Cir. 2015), rev’d sub nom. Jennings,

                                  16   138 S. Ct. 830. In reaching that conclusion, the Ninth Circuit said that to hold otherwise would

                                  17   “raise a serious constitutional problem” and it applied, the constitutional avoidance canon to read

                                  18   the requirement into the statute itself. The Supreme Court reversed. It held that the statute was

                                  19   not “fairly susceptible” to the six-month requirement and, accordingly, invocation of the

                                  20   constitutional avoidance canon was improper. Jennings, 138 S. Ct. at 842. The court went on to

                                  21   explicitly state that it was remanding so that the lower courts could address the constitutional issue

                                  22   in the first instance. Id. at 851. It should be more than clear—as numerous other district courts

                                  23   have found after Jennings—that Jennings does not touch, let alone decide, this issue. Not only did

                                  24   it only concern statutory interpretation, not constitutional due process, it has nothing to say about

                                  25   constitutionally required burdens of proof.3

                                  26
                                       3
                                  27    The respondents rely on a class of statements from Jennings and other cases that they contend
                                       support their position. One exemplary statement is, “the alien may secure his release if he can
                                  28   convince the officer or immigration judge that he poses no flight risk and no danger to the
                                       community.” Nielsen v. Preap, 139 S. Ct. 954, 960, 203 L. Ed. 2d 333 (2019). The respondents’
                                                                                       10
                                           Case
                                           Case 3:20-cv-02731-VC
                                                3:20-cv-07819-WHODocument
                                                                   Document
                                                                          907-1
                                                                            15 Filed
                                                                                Filed 12/22/20
                                                                                      12/22/20 Page
                                                                                               Page 11
                                                                                                    21 of
                                                                                                       of 18
                                                                                                          28




                                   1           The fact that Singh is both good law and entirely applicable dooms the respondents’

                                   2   arguments here. Nonetheless, I also explain why several other of their contentions are also

                                   3   incorrect. The respondents repeatedly attempt to limit cases imposing a clear-and-convincing-

                                   4   evidence standard to any context except immigration. See, e.g., Ret. 13. But their authority for

                                   5   that sweeping argument is simply a series of broad statements from the Supreme Court to the

                                   6   effect that “Congress may make rules as to aliens that would be unacceptable if applied to

                                   7   citizens.” Demore v. Kim, 538 U.S. 510, 522, 123 S. Ct. 1708, 1717, 155 L. Ed. 2d 724 (2003).

                                   8   Those capacious statements are unhelpful here because the question still remains whether the Due

                                   9   Process Clause has been complied with. The Supreme Court and Ninth Circuit have been clear

                                  10   that that Clause applies to noncitizens in removal proceedings. No one here disputes Congress’s

                                  11   general power to detain noncitizens; all that is in dispute is what rights noncitizens are entitled to

                                  12   related to that detention. And, parenthetically, Congress did not impose the burden of proof on
Northern District of California
 United States District Court




                                  13   noncitizens, the executive did.

                                  14           The respondents also assert that because the Court has upheld categorical detention with

                                  15   no bond determinations under 1226(c), it follows that it is constitutional to detain noncitizens after

                                  16   individualized hearings in which the burden is on them. Demore, 538 U.S. 531. As explained,

                                  17   1226(c) makes detention mandatory for noncitizens who have committed certain crimes. But

                                  18   Denmore’s “limited holding,” Casas, 535 F.3d at 950, turned on whether those particular prior

                                  19   criminal convictions entitled the government to detain noncitizens due to the unique “flight risk”

                                  20   Congress found they posed. See Demore, 538 U.S. at 520–21. Section 1226(a), in sharp contrast,

                                  21   is not predicated on any such criminal convictions that serve as a categorical proxy for flight risk.

                                  22   That is why, regardless of my holding on this issue, noncitizens like Rajnish are entitled to

                                  23   individualized bond determinations.4

                                  24

                                  25
                                       argument is entirely misplaced: the Court in these miscellaneous statements merely described the
                                  26   regulatory framework.
                                       4
                                  27     The respondents also rely on Carlson v. Landon, 42 U.S. 524 (1952), which upheld denial of bail
                                       to noncitizens in removal proceedings who were members of the Communist Party and were
                                  28   sufficiently active to impute involvement in violence to. Just as with Demore, the Court held only
                                       that this specific categorical determination was constitutional.
                                                                                         11
                                           Case
                                           Case 3:20-cv-02731-VC
                                                3:20-cv-07819-WHODocument
                                                                   Document
                                                                          907-1
                                                                            15 Filed
                                                                                Filed 12/22/20
                                                                                      12/22/20 Page
                                                                                               Page 12
                                                                                                    22 of
                                                                                                       of 18
                                                                                                          28




                                   1           The respondents also rely on Zadvydas, which dealt with noncitizens who had already been

                                   2   found to be unlawfully present and had a final order of removal entered against them. 533 U.S. at

                                   3   682. A federal statute not at issue here permitted detention of these noncitizens and the Court,

                                   4   employing the constitutional avoidance canon, interpreted the statute to contain an implicit

                                   5   requirement that the noncitizen only be detained for a reasonably necessary period to secure his or

                                   6   her removal. Id. The respondents rely on the Court’s statement that “[a]fter [a] 6–month period,

                                   7   once the alien provides good reason to believe that there is no significant likelihood of removal in

                                   8   the reasonably foreseeable future, the Government must respond with evidence sufficient to rebut

                                   9   that showing.” Id. at 701.

                                  10           As an initial matter, Zadyvdas predated Singh, and Singh relied on it; I cannot manufacture

                                  11   inconsistency where the Ninth Circuit has perceived none. Moreover, Zadyvdas works largely

                                  12   against the respondents: it reaffirms that the Due Process Clause applies to noncitizens in removal
Northern District of California
 United States District Court




                                  13   proceedings. And to the extent it dealt with burdens of proof, the burden was placed on the

                                  14   noncitizen after a final order of removability and the burden concerned only whether the

                                  15   noncitizen could show that removal was likely or not. By that point, therefore, the government

                                  16   had already justified detaining the noncitizen initially because it was imminently planning to

                                  17   remove him.

                                  18           Finally, the respondents point to a series of lower court cases to support their position. As

                                  19   an initial matter, I am bound by Singh, not other circuits’ law. And those courts’ decisions are not

                                  20   persuasive in any event. In Borbot v. Warden Hudson County Correctional Facility, the Third

                                  21   Circuit held that the burden could constitutionally remain with the noncitizen in a subsequent bond

                                  22   hearing. 906 F.3d 274, 280 (3d Cir. 2018). That court did not address any of the Supreme Court’s

                                  23   cases holding that such detentions in non-immigration cases must be justified by the government

                                  24   via clear and convincing evidence.5 The respondents also rely on a single case from a district

                                  25
                                       5
                                  26     One district court outside of the Third Circuit has read Borbot to not apply to initial bond
                                       determinations because it itself concerned only a subsequent one. Ortiz v. Tompkins, No. CV 18-
                                  27   12600-PBS, 2019 WL 7755299, at *1 (D. Mass. Jan. 29, 2019); Doe v. Tompkins, No. CV 18-
                                       12266-PBS, 2019 WL 8437191, at *1 (D. Mass. Feb. 12, 2019). As explained above in addressing
                                  28   the respondents’ argument, I perceive no relevant difference in this context between an initial and
                                       a subsequent bond determination hearing.
                                                                                          12
                                        Case
                                        Case 3:20-cv-02731-VC
                                             3:20-cv-07819-WHODocument
                                                                Document
                                                                       907-1
                                                                         15 Filed
                                                                             Filed 12/22/20
                                                                                   12/22/20 Page
                                                                                            Page 13
                                                                                                 23 of
                                                                                                    of 18
                                                                                                       28




                                   1   court in this Circuit from seven years ago that held to the contrary. See Manzanarez v. Holder,

                                   2   No. CIV. 13-00354 SOM, 2013 WL 5607167 (D. Haw. Oct. 11, 2013). For the reasons explained,

                                   3   I join the strong majority of courts that disagree.

                                   4          It is worth emphasizing how narrow this holding is. If the government has determined

                                   5   someone is a flight risk or danger to the community and, accordingly, challenges his bond

                                   6   application, the government presumably has a basis for doing so grounded in evidence. It need

                                   7   only present clear and convincing evidence to a neutral adjudicator, as prosecutors do every day

                                   8   across the country, even in the most serious of criminal cases.

                                   9      B. Prejudice

                                  10          “When it is necessary to demonstrate prejudice as a result of a constitutional violation, the

                                  11   alien must show that the inadequate procedures occurred in a manner so as potentially to affect the

                                  12   outcome of the proceedings.” Walters v. Reno, 145 F.3d 1032, 1044 (9th Cir. 1998). “Ordinarily,
Northern District of California
 United States District Court




                                  13   there must be plausible scenarios in which the outcome of the proceedings would have been

                                  14   different, absent the constitutional violation.” Id.

                                  15          The IJ’s unconstitutional burden-shifting plausibly prejudiced Rajnish because he plausibly

                                  16   would have been granted a bond if the burden had been on the government. Rajnish, at that point,

                                  17   had already filed for asylum, indicating intent to lawfully remain in the United States. He came

                                  18   here in the first place (as the IJ eventually found) after facing political persecution and believed he

                                  19   was likely to face political persecution upon returning. Even now, the only substantive evidence

                                  20   the respondents rely on to show he is a risk is the misdemeanor. Ret. 14–15. Rajnish’s behavior

                                  21   was criminally blameworthy, but that does not create an automatic risk of flight or future threat to

                                  22   the community. The crime’s connection to a flight risk is particularly weak as Rajnish had already

                                  23   served his criminal sentence. Accordingly, I cannot conclude that there is no plausible scenario in

                                  24   which an IJ reasonably found that the government would not have met its burden.

                                  25      C. Conclusion

                                  26          Rajnish was constitutionally entitled to a bond determination at which the burden was on

                                  27   the government to prove that he was a flight risk or danger to the community by clear and

                                  28   convincing evidence. When the IJ—relying on regulations and BIA precedent—instead put the
                                                                                         13
                                           Case
                                           Case 3:20-cv-02731-VC
                                                3:20-cv-07819-WHODocument
                                                                   Document
                                                                          907-1
                                                                            15 Filed
                                                                                Filed 12/22/20
                                                                                      12/22/20 Page
                                                                                               Page 14
                                                                                                    24 of
                                                                                                       of 18
                                                                                                          28




                                   1   burden on Rajnish, it violated due process. Accordingly, Rajnish is entitled to a new bond

                                   2   determination hearing.

                                   3   II.     SUBSEQUENT HEARING DUE TO PROLONGED CONFINEMENT

                                   4           Because I conclude that Rajnish’s initial bond hearing violated the Due Process Clause, he

                                   5   is entitled to a new bond determination. I also find that, in the alternative, he would be entitled to

                                   6   another bond hearing under Mathews v. Eldridge, 424 U.S. 319.6

                                   7           “The fundamental requirement of due process is the opportunity to be heard at a

                                   8   meaningful time and in a meaningful manner.” Mathews, 424 U.S. at 333 (internal quotation

                                   9   marks omitted). To determine whether process complies with the Constitution, Mathews imposes

                                  10   a three-part test. Courts consider (1) the individual’s interest, (2) the government’s interest, and

                                  11   (3) the risk of erroneous deprivation of the right absent the further procedures. Id. at 334. “Due

                                  12   process is flexible and calls for such procedural protections as the particular situation demands.”
Northern District of California
 United States District Court




                                  13   Id. (internal quotation marks and citation omitted).

                                  14           As noted, Jennings explicitly did not consider whether the Constitution requires periodic

                                  15   bond determinations for noncitizens detained while their proceedings are pending. 138 S. Ct. at

                                  16   851. The Ninth Circuit had similarly not reached that issue on the way to the Court because it

                                  17   interpreted the statutes to include that requirement. The constitutional reasons it did so, however,

                                  18   are instructive and were not addressed (or overturned) by the Court. In its pre-Jennings decision,

                                  19   the Ninth Circuit explained that “prolonged” detention without bond hearings would raise

                                  20   constitutional concerns; it held that detention became prolonged at six months. Rodriguez v.

                                  21   Robbins, 715 F.3d 1127, 1139 (9th Cir. 2013). With that concern in mind, I apply the Mathews

                                  22   analysis.

                                  23           First, there is no genuine dispute that Rajnish has a weighty interest being free of

                                  24   detention, or at least only being detained if justified. See Ret. 21. The respondents’ reply that,

                                  25   even though this is so, Rajnish’s interest is diminished because (1) this case takes place in the

                                  26
                                  27   6
                                        Rajnish applies both the Mathews test and the “prolonged detention” analysis. See Pet. 16.
                                  28   Because Mathews is a well-settled test, both parties thoroughly brief it, and I find for Rajnish
                                       based on it, there is no need to address his prolonged detention arguments.
                                                                                         14
                                        Case
                                        Case 3:20-cv-02731-VC
                                             3:20-cv-07819-WHODocument
                                                                Document
                                                                       907-1
                                                                         15 Filed
                                                                             Filed 12/22/20
                                                                                   12/22/20 Page
                                                                                            Page 15
                                                                                                 25 of
                                                                                                    of 18
                                                                                                       28




                                   1   removal context and (2) Rajnish requests to be free from detention “in the United States.” Id. But

                                   2   it is beyond dispute that, even in immigration proceedings, “[f]reedom from imprisonment—from

                                   3   government custody, detention, or other forms of physical restraint—lies at the heart of the liberty

                                   4   that Clause protects.” Zadvydas, 533 at 690. While the Court has, as discussed, given Congress

                                   5   some special leeway in immigration matters, that does not diminish Rajnish’s interest in being free

                                   6   from detention—or at least his strong interest in only being detained if the government can

                                   7   adequately show he is a flight risk or threat to the community. Rajnish, additionally, is currently

                                   8   in Yuba County Jail; there is nothing on this record showing that his material conditions differ

                                   9   from de jure incarceration. This is all particularly true in light of the Ninth Circuit’s holding that

                                  10   “[w]hen detention crosses the six-month threshold and release or removal is not imminent, the

                                  11   private interests at stake are profound.” Diouf v. Napolitano, 634 F.3d 1081, 1091–92 (9th Cir.

                                  12   2011).
Northern District of California
 United States District Court




                                  13            All this aside, Rajnish has recently been assessed to likely have a serious mental illness.

                                  14   The unrebutted expert evidence on this record is that he is likely to further deteriorate given the

                                  15   well-established effects of incarceration, stress, and isolation on such disorders. If he were

                                  16   released, in contrast, the unrebutted evidence is that intervention can occur that is known to lead to

                                  17   improvements when done early and aggressively enough.

                                  18            Second, on the facts of this case, the risk of erroneous deprivation of Rajnish’s rights

                                  19   absent another hearing is high. Put another way, the value added by another hearing is great.

                                  20   Rajnish has now been held for almost nine months since his initial bond hearing. He has been

                                  21   held for roughly a year in ICE custody. His first (and only) bond hearing was unconstitutional and

                                  22   assigned the risk of error to him, not to the government. Even if it had not, there have been

                                  23   important developments in the last nine months. For one, Rajnish was adjudicated by an IJ to be

                                  24   entitled to withholding of removal. That reality almost certainly makes him less of a flight risk—

                                  25   or, at the very least, is something an IJ would seriously consider. For another, Rajnish now, it

                                  26   appears, has a realistic, psychologist-approved plan if he were let out on bond that would, the

                                  27   psychologist states, help lower his risk of recidivism.

                                  28            The respondents counter that Judge Chhabria evaluated Rajnish three months ago as part of
                                                                                          15
                                           Case
                                           Case 3:20-cv-02731-VC
                                                3:20-cv-07819-WHODocument
                                                                   Document
                                                                          907-1
                                                                            15 Filed
                                                                                Filed 12/22/20
                                                                                      12/22/20 Page
                                                                                               Page 16
                                                                                                    26 of
                                                                                                       of 18
                                                                                                          28




                                   1   the class action referenced above and denied him bail. Ret. 21. But that class action provides

                                   2   emergency relief due to COVID-19 in the form of release while habeas petitions are pending. It is

                                   3   not a replacement for an individualized determination by an IJ at which the government bears the

                                   4   burden of proof about being permitted to be out on bond generally. See Zepeda Rivas v. Jennings,

                                   5   445 F. Supp. 3d 36, 40–41 (N.D. Cal. 2020). The respondents next contend that Section 1226(a)

                                   6   and its implementing regulations already provides sufficient procedural protections. Id. 22. The

                                   7   current procedures, however, are crucially lacking any mechanism by which, after a reasonably

                                   8   lengthy period of time, a noncitizen’s eligibility for release on bond is reexamined. The closest

                                   9   procedure the respondents can point to is the ability to request reexamination based on changed

                                  10   circumstances. That request can be quickly dismissed and is far from a full hearing. Further, in

                                  11   making that request, the noncitizen bears the burden of convincing an IJ that circumstances have

                                  12   changed. This procedure therefore does not live up to Singh’s requirement that the government
Northern District of California
 United States District Court




                                  13   justify the detention it imposes.7

                                  14           The respondents also contend that Rajnish’s initial hearing was sufficient process. Ret.

                                  15   22–23. That hearing was unconstitutionally tainted, so it was not. Aside from that, having an

                                  16   initial hearing does not address the core concern that months or years will drag by and those

                                  17   whom the government can no longer justify de facto incarceration for are nonetheless detained.

                                  18   Relatedly, the respondents argue that, under current regulations, Rajnish received adequate process

                                  19   because he can appeal to the BIA. Yet BIA review is only of the initial bond decision and even

                                  20   then can take many months. At least on these facts, such a drawn out appeal process is

                                  21   insufficient.

                                  22           Third, the government’s interest in an effective immigration system and in detaining those

                                  23   who pose a flight risk or danger to the community is undoubtedly important. But here, many of

                                  24   the usual equities are the government’s side of the scale are not present. For instance, the

                                  25   respondents argue that there is a public interest in “prompt execution of removal orders,” making

                                  26
                                       7
                                  27     The respondents also point to other, more peripheral procedural protections, such as a decision
                                       by the Department of Homeland Security to release the noncitizen on its own initiative. But the
                                  28   respondents point to no authority for the proposition that a theoretical exercise of executive grace
                                       is a sufficient procedural protection when such fundamental liberties are at stake.
                                                                                        16
                                        Case
                                        Case 3:20-cv-02731-VC
                                             3:20-cv-07819-WHODocument
                                                                Document
                                                                       907-1
                                                                         15 Filed
                                                                             Filed 12/22/20
                                                                                   12/22/20 Page
                                                                                            Page 17
                                                                                                 27 of
                                                                                                    of 18
                                                                                                       28




                                   1   Rajnish’s continued “presence” important. Ret. 23. But Rajnish has been granted withholding of

                                   2   removal, so there is no removal order at present. And, in any case, all I order today is a hearing; if

                                   3   the IJ determines that he is a flight risk then he will remain detained. The respondents also argue

                                   4   that “aliens, and not the government, are in the best position to provide evidence relevant to their

                                   5   lack of dangerousness, or other factors, including family ties to the United States, a record of

                                   6   employment, and an established place of residence, which may demonstrate that they are not a

                                   7   flight risk.” Ret. 24. But, of course, the government must have some justification for detaining

                                   8   Rajnish—otherwise it would have no reason to oppose a bond. If that justification is sufficiently

                                   9   strong in the government’s view to oppose a bond before the IJ and before me today, presumably

                                  10   it believes it is strong enough in front of a future IJ.

                                  11           Balancing these three considerations, it is clear that another hearing is warranted, even if

                                  12   the first had been constitutional. Rajnish’s interest is weighty: his fundamental rights are
Northern District of California
 United States District Court




                                  13   implicated and have been for nearly nine months. A new hearing would serve a valuable purpose

                                  14   in combatting erroneous deprivation of Rajnish’s constitutional rights. And the government’s

                                  15   interest is not seriously undermined, including because the relief requested will give the

                                  16   government ample opportunity to demonstrate that the detention is justified.

                                  17           For clarity, I do not hold that Rajnish is entitled to a new hearing merely because more

                                  18   than six months have passed. Instead, I apply Mathews and hold that, on these facts, this is the

                                  19   process due to Rajnish. Cf. Sahota v. Allen, No. 20-CV-03180-WHO, 2020 WL 2992872, at *6

                                  20   (N.D. Cal. June 4, 2020) (“Balancing the Matthews v. Eldridge factors—and considering that

                                  21   Sahota’s last bond hearing was over a year and a half ago, that Sahota has significant evidence of

                                  22   changed circumstances regarding his potential danger, and given his probable chances of success

                                  23   at the Board on remand (considering that he prevailed on his CAT petition at the IJ level)—I

                                  24   conclude that Sahota is entitled as a matter of procedural due process to another bond hearing with

                                  25   the required procedural protections.”).

                                  26                                               CONCLUSION

                                  27           For the reasons described above, Rajnish’s initial bond determination was unconstitutional.

                                  28   As a matter of procedural due process, he would be entitled to another bond hearing in any event.
                                                                                           17
                                        Case
                                        Case 3:20-cv-02731-VC
                                             3:20-cv-07819-WHODocument
                                                                Document
                                                                       907-1
                                                                         15 Filed
                                                                             Filed 12/22/20
                                                                                   12/22/20 Page
                                                                                            Page 18
                                                                                                 28 of
                                                                                                    of 18
                                                                                                       28




                                   1   His petition is GRANTED.

                                   2          The government is ORDERED to provide Rajnish with a bond hearing within 21 days of

                                   3   this Order. If it fails to hold a bond hearing within 21 days, it is ORDERED to release him. This

                                   4   bond hearing must adhere to the Due Process Clause. In particular, the burden must be on the

                                   5   government to prove by clear and convincing evidence that Rajnish should be denied a bond

                                   6   because he is a flight risk or danger to the community.

                                   7          Reasonable attorneys’ fees and costs are AWARDED to Rajnish under the Equal Access to

                                   8   Justice Act, 28 U.S.C.§ 2412.

                                   9          IT IS SO ORDERED.

                                  10   Dated: December 22, 2020

                                  11

                                  12
Northern District of California
 United States District Court




                                                                                                  William H. Orrick
                                  13                                                              United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                       18
